Case: 16-15682   Date Filed: 03/23/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-15682
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:15-cr-00024-RWS-JCF-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

JESSE JAMES PATTERSON, JR.,
a.k.a. Jesse Jay Patterson, Jr.,

                                                          Defendant Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (March 23, 2017)

Before MARCUS, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 16-15682       Date Filed: 03/23/2017   Page: 2 of 6


      Jesse James Patterson, Jr. appeals his 24-month sentence imposed after he

pleaded guilty to one count of possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1). He argues a New York warrant for his arrest

was not valid outside of certain geographical areas in New York. Further, only

certain New York police officers were authorized to execute the warrant in those

areas. Because the arrest warrant was executed in Georgia by Georgia law

enforcement officers, Patterson says the arrest warrant was not valid. Therefore,

the search of his home at the time the arrest warrant was executed was

unconstitutional, and the firearm found in his home should have been suppressed.

After careful review, we affirm.

                                           I.

      In December 2014, law enforcement officers from Utica, New York

contacted the U.S. Marshals Service requesting assistance with Patterson’s arrest

warrant. Because investigators had an address in Toccoa, Georgia where they

thought Patterson might be, they sent the case to the U.S. Marshals Service’s

Fugitive Task Force office in Atlanta, Georgia. The Atlanta office received

Patterson’s arrest warrant, photograph, criminal history, and a description of a car

registered in his name. Investigators in Atlanta discovered the car was registered

to a specific address in Toccoa, Georgia. They began surveilling the home at that




                                           2
              Case: 16-15682     Date Filed: 03/23/2017   Page: 3 of 6


address and observed Patterson driving the car registered in his name and entering

the home.

      The next week, a team of about ten officers from the task force went to the

residence. They surveilled the home and saw Patterson arrive and go inside.

While the team surrounded the house, Patterson came outside, saw them, and

quickly went back inside. The team knocked on the door, announcing they were

the U.S. Marshals Service. When there was no answer, they forced entry. The

team first conducted a primary search, walking through the main rooms and

looking in closets. Then, they conducted a secondary search into smaller places

where someone might hide. The team eventually found Patterson in the attic, but

not before one officer found a gun in the bathroom cabinet.

      A federal grand jury indicted Patterson for one count of possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1). Patterson

moved to suppress the evidence, arguing the arrest warrant was not valid in

Georgia and therefore the firearm was the fruit of an illegal search. The arrest

warrant was issued in New York. On its face, the warrant said it “may be executed

in the Counties of Oneida, Herkimer, Lewis, Oswego, Madison, and Otsego by any

Police within his geographical area of employment or by any member of the

division of State Police.” Patterson also pointed out that under New York state

law, an arrest warrant can be executed only by the officers to whom it is addressed,


                                          3
              Case: 16-15682     Date Filed: 03/23/2017    Page: 4 of 6


and those officers may not delegate other officers to execute the warrant except in

certain conditions. See N.Y. Crim. Proc. Law § 120.60. Because the arrest

warrant was limited on its face, Patterson argued it was clearly invalid. Thus, he

argued, the team of officers entered his home and arrested him without a valid

warrant, in violation of the Fourth Amendment.

      The district court found that although New York state law was violated,

Patterson’s federal constitutional rights were not. Relying on this Court’s decision

in United States v. Gilbert, 942 F.2d 1537 (11th Cir. 1991), the district court

denied Patterson’s motion to suppress. Patterson then pleaded guilty, but expressly

reserved the right to appeal the suppression ruling. The district court sentenced

Patterson to 24-months imprisonment. Patterson now appeals the district court’s

suppression ruling.

                                          II.

      We review the district court’s denial of a motion to suppress for clear error

in its factual findings and de novo in its application of the law. United States v.

Smith, 688 F.3d 730, 737 (11th Cir. 2012). “It is established law of this Circuit

that the admissibility in federal court of the products of state searches and seizures

is controlled by federal law.” United States v. Clay, 355 F.3d 1281, 1283 (11th

Cir. 2004) (per curiam).




                                           4
              Case: 16-15682     Date Filed: 03/23/2017    Page: 5 of 6


      Patterson argues the warrant for his arrest was not valid because it was

limited on its face to execution in certain New York counties by certain New York

law enforcement officers. He points out as well that New York law limits who can

execute New York arrest warrants, and specifically barred Georgia officers who

executed the warrant in Toccoa, Georgia. See N.Y. Crim. Proc. Law § 120.60.

      In Gilbert, federal agents executed a Florida search warrant for a defendant’s

home in Florida even though the warrant was limited to specific Florida law

enforcement officers. 942 F.2d at 1538–39. Florida state law also limits the

execution of Florida search warrants to the “officers mentioned therein.” See id. at

1540; Fla. Stat. § 933.08. The Gilbert panel said that “noncompliance with state

law” was distinct from federal constitutional considerations. 942 F.2d at 1540–41.

Although suppression is the proper remedy for Fourth Amendment violations, we

noted “[t]he Supreme Court has never directed, however, that we must suppress

evidence obtained when a misdesignated state officer executes a warrant.” Id. at

1541. This Court concluded that “although this search may not have complied

with certain conditions required by the state, it did not offend any [federal]

constitutional principles that support the suppression of evidence.” Id. at 1542.

      Patterson says Gilbert is distinguishable because in that case, the search of

the defendant’s home was clearly authorized; the only question was whether

another officer could carry out the search. Patterson’s arrest warrant, in contrast,


                                           5
              Case: 16-15682     Date Filed: 03/23/2017    Page: 6 of 6


limited not only the types of officers who could execute the warrant, but also the

geographic areas in which it could be executed—certain counties in New York.

But Gilbert did not make any distinction between a state law’s limitations on who

can execute a warrant and where the warrant can be executed. See id. at 1540

(“Today we decide, not who may execute a search warrant under the provisions of

a Florida statute, but whether, under the facts of this case, we should suppress

evidence garnered in noncompliance with state law.”). This Court said state law

limitations don’t matter, but rather the question is whether a federal constitutional

right was violated. See id. at 1540–41.

      The geographical limitations that Patterson points out were imposed by New

York. While a New York state-law violation undoubtedly occurred here, there is

no federal constitutional concern implicated. Patterson does not challenge the

probable cause determination underlying the arrest warrant. And neither does the

entry and search of his home in the process of the arrest raise any federal

constitutional concerns. See Payton v. New York, 445 U.S. 573, 603, 100 S. Ct.
1371, 1388 (1980) (“[F]or Fourth Amendment purposes, an arrest warrant founded

on probable cause implicitly carries with it the limited authority to enter a dwelling

in which the suspect lives when there is reason to believe the suspect is within.”).

We therefore affirm the district court’s denial of Patterson’s motion to suppress.

      AFFIRMED.


                                          6